IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0059
                               Filed April 28, 2021


IN THE INTEREST OF A.P., A.P., and A.P.,
Minor Children,

P.S., Mother,
       Appellant,

A.P., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, William Owens,

Associate Juvenile Judge.



      The mother and father separately appeal the termination of their parental

rights to their three children. AFFIRMED ON BOTH APPEALS.



      Jonathan Willier, Centerville, for appellant mother.

      Robert F. Bozwell Jr., Centerville, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Debra A. George of Griffing & George Law Firm, PLC, Centerville, attorney

and guardian ad litem for minor children.



      Considered by Bower, C.J., Doyle, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                        2


POTTERFIELD, Senior Judge.

       The mother and father separately appeal the termination of their parental

rights to their three children, born in 2010, 2012, and 2018. The juvenile court

terminated each parent’s rights to the two oldest children pursuant to Iowa Code

section 232.116(1)(f) (2020) and to the youngest child pursuant to section

232.116(1)(h).    On appeal, the mother concedes the statutory grounds for

termination were met but argues termination of her rights is not in the children’s

best interests so the court should have established a guardianship in the paternal

grandmother in lieu of termination. The father challenges the statutory grounds or,

in the alternative, maintains he should have been given more time to work toward

reunification. He also maintains termination of his rights is not in the children’s

best interests.

I. Background Facts and Proceedings.

       The Iowa Department of Human Services (DHS) became involved with this

family this time1 in June 2018, with a founded report the parents were caring for

the two oldest children—the youngest was not yet born—while using

methamphetamine. The two oldest were formally removed from the parents’ care

in August 2018.

       After the youngest child’s birth in December 2018, she remained in the

mother’s care until May 2019, when the mother was again showing signs of

substance abuse and tested positive for methamphetamine. The youngest child

was then also formally removed from the parents’ care. The oldest two children


1The two oldest children were previously subjects of child-in-need-of-assistance
proceedings in 2015; that case was successfully closed.
                                          3


were originally placed with their paternal aunt before moving to the home of their

paternal grandmother in October 2018.2 The youngest child joined them at the

paternal grandmother’s in May 2019. All three children remained in her care and

custody through the time of the termination hearing, which took place on October

1, 2020.

       At the time of the termination hearing, the mother had begun substance-

abuse treatment a few months earlier—about two years into the case.3 Between

when she started on June 23 and the last date the DHS worker had an update,

September 10, the mother had attended five sessions. However, on September

10, she tested positive for THC, methamphetamine, and MDA (Sally). The mother

admitted smoking marijuana but maintained the other positive results were

inaccurate. She was in a romantic relationship with a man other than the father;

the man is a registered sex offender who, according to the mother’s testimony,

uses methamphetamine. There was a warrant out for his arrest at that time, but

the mother remained committed to having a relationship with the man. The mother

was living with the maternal grandmother and the maternal grandmother’s

boyfriend. The maternal grandmother provided some of the childcare for the

children and was approved to supervise the mother’s visits with them. However,

the home was not large enough for the three children to move in, and there were


2 The two oldest children were transitioned from the paternal aunt’s home to the
paternal grandmother’s home in October 2018 after the aunt expressed she was
unable to continue as the children’s caregiver. The State did not move for change
of disposition until December, and the court granted the motion in January 2019,
placing the oldest children in the legal custody of their paternal grandmother at that
time.
3 The mother entered inpatient substance-abuse treatment earlier in the case but

left after only a few days.
                                             4


some recent questions raised about the mental health of the grandmother’s

boyfriend, who may have attempted to overdose while the children were present.

       The father was incarcerated for most of the case—from December 2018

until February 2020.      He testified he continued to drink alcohol and smoke

marijuana after he was paroled from prison but maintained he had not used

methamphetamine since December 28, 2018. Like the mother, he tested positive

for methamphetamine and THC on September 10 and maintained the results were

in error. The father was living in a one-bedroom apartment with his current

girlfriend, who was pregnant with the father’s child. The father had previously

moved out of his shared home with the woman because she perpetrated domestic

violence against him.

       The father also has two other children with two other women who were not

at issue in this appeal (not counting the girlfriend’s unborn child). During this case,

the mothers of the other children and the paternal grandmother arranged for all of

the siblings to spend time together. The DHS worker testified this was expected

to continue in the future even if these parents’ rights were terminated.

       The juvenile court terminated both parents’ rights to the oldest two children

pursuant to section 232.116(1)(f) and to the youngest child pursuant to section

232.116(1)(h). The parents separately appeal.

II. Standard of Review.

       We review termination proceedings de novo. In re C.Z., 956 N.W.2d 113,

119 (Iowa 2021). “As always, our fundamental concern is the child[ren]’s best

interests.” Id. at 120 (citation omitted).
                                           5


III. Discussion.

       A. Mother’s Appeal.

       The mother concedes the statutory grounds for termination were met. But

she maintains termination of her parental rights is not in the children’s best

interests, so the juvenile court should have established a guardianship in the

paternal grandmother in lieu of termination.        See Iowa Code §§ 232.117(5)

(allowing the court, after a termination hearing, to not terminate parental rights and

instead enter a permanency order in accordance with section 232.104);

232.104(2)(d) (allowing the court to enter a permanency order transferring custody

and guardianship of the children to a suitable a person).

       In order to establish a guardianship under section 232.104(2)(d), the court

must determine by convincing evidence all of the following:

               a. A termination of the parent-child relationship would not be
       in the best interest of the child.
               b. Services were offered to the child’s family to correct the
       situation which led to the child’s removal from the home.
               c. The child cannot be returned to the child’s home.

Iowa Code § 232.104(4). The only requirement in dispute is whether termination

of the mother’s rights is not in the children’s best interests.

       Like the juvenile court, we conclude termination of the mother’s rights is in

the best interests of these children. As we have often repeated, “[a] child’s safety

and the need for a permanent home are now the primary concerns when

determining a child’s best interests.” In re J.E., 723 N.W.2d 793, 801 (Iowa 2006)

(Cady, J., concurring specially) (emphasis added). “A guardianship is not

permanent, and the children would not experience the certainty of adoption.” In re

A.M., No. 19-0350, 2019 WL 2373643, at *5 (Iowa Ct. App. June 5, 2019). For this
                                           6

reason, “a guardianship is not a legally preferable alternative to termination.” In re

W.M., ___ N.W.2d ___, ___, 2021 WL 1228087, at *7 (Iowa 2021) (citation

omitted).   And an otherwise appropriate decision to terminate “is not to be

countermanded by the ability and willingness of a family relative to take the child.”

In re A.S., 906 N.W.2d 467, 475 (Iowa 2018) (citation omitted).

       Here, the mother has barely scratched the surface of dealing with her

methamphetamine use, more than two years after this DHS case opened.

       This is exactly the sort of case where we must not deprive [children]
       of permanency on the hope [the parent] will get better. . . . [W]e
       cannot deprive these children of a stable home on the hope that [the
       mother] will someday be able to succeed in her efforts to remain
       sober.

W.M., 2021 WL 1228087, at *6. In reaching this conclusion, we also note that the

mother and paternal grandmother do not have a relationship that is free of conflict.4

Cf. id. at *7 (providing, “There are some instances where a guardianship may be

appropriate, where, for example, ‘the mother and the [guardian relative] have a

close, mature, and healthy relationship that is free of conflict’” (citation omitted)).

       We have also considered that the oldest child, who was ten at the time of

the termination hearing, testified he would like his parents to “get a second

chance.” While the oldest child was not “over ten years of age” at the time of his

testimony, Iowa Code § 232.116(3)(b) (emphasis added),5 we do not ignore his



4  The social worker testified “[t]here was a period of time where [the two] were not
getting along” and “[o]ther times they just don’t communicate.” She also stated,
“Currently, in the last several months, they have been [communicating], and that’s
gone fine, and there haven’t been any concerns.”
5 As we have noted before, the statute does not include children age ten and over;

it specifically states “over ten years of age,” which we understand to mean at least
eleven years old. Iowa Code § 232.116(3)(b) (emphasis added); compare Iowa
                                         7

testimony. See A.S., 906 N.W.2d at 478 (suggesting preference of young child

may be considered, stating, “Here, the child at age two is too young to express a

preference”); A.D., 2020 WL 7022391, at *3 (considering objections of both

children, even though one was not over the age of ten). However, we still conclude

termination of the mother’s rights is in these three children’s best interests. A

guardianship would be especially troubling for the youngest sibling—who was not

yet two years old—and the DHS worker testified it was important for the oldest

sibling to not have “a different permanency goal and a different legal status than

his siblings” because “one of the things that [the oldest] expressed to [her] over

and over was wanting to make sure that he stayed with his siblings.” See A.S.,

906 N.W.2d at 477 (concluding termination instead of a guardianship was in the

two-year-old’s best interests, in part because of the long duration the guardianship

would be needed).

       We affirm the termination of the mother’s parental rights.

       B. Father’s Appeal.

       The father challenges the statutory grounds for termination.          In the

alternative, he maintains he should be given more time to work toward

reunification. He also maintains termination of his rights is not in the children’s

best interests.

       As to the statutory grounds for termination, the father only challenges the

final element of paragraphs (f) and (h), arguing the children could be returned to

his care at the time of the termination hearing. See Iowa Code § 232.116(1)(f)(4),


Code § 232.116(1)(f)(1) (involving children “four years of age or older”). See also
In re A.D., No. 20-1182, 2020 WL 7022391, at *3 n.6 (Iowa Ct. App. Nov. 30, 2020).
                                         8


(h)(4). While the father had employment and a home at the time of the termination

hearing, he testified he was living in a one-bedroom apartment with his pregnant

girlfriend. He conceded there was “probably not” space for the three children to

move in and acknowledged that there were stairs to get into the apartment, which

would be an issue for the middle child who uses a wheelchair. He also testified

his brother had a “huge house” he might be able to stay in with the children but

admitted he had not spoken to his brother about it and did not “know if that is an

option.” Without housing in place to take the children, the father could not resume

custody of his children at the time of the termination hearing. See In re Z.P., 948

N.W.2d 518, 525 (Iowa 2020) (affirming termination where parent “was not

prepared to assume a parenting role at the time of trial”).

       In passing, the father also states, “One of the options available to the court

would have been to provide additional time to the father . . . , however, the court

failed to do so.” We understand this to be argument for a delay in permanency

under Iowa Code section 232.104(2)(b). The juvenile court considered this option

but pointed out that both parents were already given much more time than

contemplated by the statutes governing termination.           The father had already

received additional time to work toward reunification and, even after those delays,

could not take custody of the children due to a recent positive test for

methamphetamine and his lack of housing for them. We agree with the juvenile

court that more time is not warranted.

       Finally, the father challenges whether termination of his rights is in the

children’s best interests. See Iowa Code § 232.116(2). The father was not yet
                                          9


able to provide the children a safe, stable home, which is what they need and

deserve. Termination of the father’s rights is in the children’s best interests.

       We affirm the termination of the father’s parental rights.

       AFFIRMED ON BOTH APPEALS.